364 Mich. 291 (1961)
111 N.W.2d 44
WARDLOW
v.
CITY OF DETROIT.
Docket No. 19, Calendar No. 48,955.
Supreme Court of Michigan.
Decided September 22, 1961.
Ivan E. Barris, for plaintiff.
Nathaniel H. Goldstick, Corporation Counsel, and Robert D. McClear, Assistant Corporation Counsel, for defendant city.
*292 BLACK, J.
The plaintiff widow sues for wrongful death of her husband, alleging liability of the city and 18 Detroit police officers "upon the theory that they [the police officers] had negligently and carelessly exerted unnecessary force in effectuating the arrest of the deceased, as a result of which serious injury, ultimately causing his death, were inflicted." Detroit moved to dismiss, alleging immunity from liability. Circuit Judge Culehan granted the motion. Plaintiff appeals.
The cause of action having arisen May 6, 1958, I would affirm, without costs. For reasons see my separate opinion of Williams v. City of Detroit, 364 Mich 231, 270.
EDWARDS, J. (concurring).
We concur in affirmance. See Williams v. City of Detroit, 364 Mich 231, 250.
TALBOT SMITH, KAVANAGH, and SOURIS, JJ., concurred with EDWARDS, J.
CARR, J. (concurring).
The order of the trial court dismissing the city of Detroit as a party defendant in this cause should be affirmed for the reasons stated in my opinion in Williams v. City of Detroit, 364 Mich 231, 233.
DETHMERS, C.J., and KELLY, J., concurred with CARR, J.